783 F.2d 154
1986 Copr.L.Dec. P 25,986
UNITED STATES of America, Plaintiff-Appellee,v.William Richard MINOR, Defendant-Appellant.
No. 83-5152.
United States Court of Appeals,Ninth Circuit.
Feb. 18, 1986.

Charles C. Lee, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
T.J. Pantaleo, Eric S. Engel, Pantaleo & Kudon, Los Angeles, Cal., for defendant-appellant.
Appeal from the United States District Court for the Central District of California;  Manuel L. Real, Chief Judge.
Before BROWNING, Chief Judge, KENNEDY and ALARCON, Circuit Judges.

ORDER

1
Minor was convicted of violations of 17 U.S.C. Sec. 506(a), 18 U.S.C. Sec. 2314, and 18 U.S.C. Sec. 371.  We affirmed, United States v. Minor, 756 F.2d 731 (9th Cir.1985) (per curiam), but stayed the mandate pending disposition by the Supreme Court of Dowling v. United States, 84-589, involving Minor's co-defendant, Paul Dowling.  The Court reversed Dowling's conviction under 18 U.S.C. Sec. 2314, holding the statute does not apply to the interstate transportation of "bootleg" phonorecords manufactured and distributed without the consent of the copyright owners.  Dowling v. United States, --- U.S. ----, 105 S. Ct. 3127, 87 L. Ed. 2d 152 (1985).  The Court then granted certiorari in this case, vacated our judgment, and remanded for reconsideration in light of Dowling,  --- U.S. ----, 106 S. Ct. 401, 88 L. Ed. 2d 353 (1985).  On the basis of Dowling, we reverse Minor's conviction for violation of Sec. 2314 (counts 8 and 9).  We affirm his conviction on the remaining counts for the reasons stated in our original opinion.